On behalf of the
Government and people of the Republic of Suriname, I take
great pleasure in welcoming you, Sir, to the presidency of
the forty-eighth session of the General Assembly. You bring
to your high office great experience as a skilled diplomat,
experience which will be useful in this epoch-making period
for the Organization. Indeed, your election is a fitting
tribute to you personally and an honour to your country. We
are therefore most gratified to see a skilled and a
distinguished son of our good neighbour, Guyana, presiding
over our deliberations.
We thank your predecessor, Mr. Stoyan Ganev of
Bulgaria, for the excellent manner in which he conducted the
affairs of the last session of the General Assembly.
We also take this opportunity to pay tribute to the
Secretary-General of the United Nations, Mr. Boutros
Boutros-Ghali, for his tireless efforts in consolidating
international peace and security.
Before proceeding, I should like to express the feelings
of sincere sympathy of the Government and people of the
Republic of Suriname to the Government and people of the
Republic of India on the sad occasion of the tragic
earthquake disaster in which so many lives were lost. I
appeal to the international community to render the
necessary effective support to India to alleviate the sorrow
and suffering of the people involved.
I should like to take this opportunity to add to what
numerous previous speakers have already said on behalf of
the many people living in areas whose development
difficulties, and their consequences, do not receive enough
attention, because of the high priority given to issues of
international peace and security. I am referring to
developing areas that risk being forgotten, though they are
inhabited by people who truly pursue welfare, well-being
and prosperity, and seek true participation in the world
community, where the principle of power will ultimately
make way for the principle of interdependence within the
international system.
Countries in the developed North usually succeed in
strengthening their mutual relations in political and economic
areas, and they are becoming increasingly interdependent.
Thanks to a greater environmental awareness, we are
becoming increasingly conscious that North and South
depend strongly on one another. This interdependence,
unfortunately, has not yet evolved sufficiently with regard to
political and economic questions, and the views held by the
North and the South on many essential issues, such as the
alleviation of poverty and economic development, are still
strongly divergent. Moreover, the interests of the North in
many ways still prevail over those of the South.
In particular, the financial and technological dependence
of the South on the North causes serious divergences. The
discriminatory regulations that make it difficult for the South
to gain access to international markets and the ever-changing
conditions that make the flow of funds to the South almost
impossible are, inter alia, factors that make the gap with the
North almost unbridgeable.
In the past, agreements on multilateral and international
cooperation, such as the International Development Strategy
for the Fourth United Nations Development Decade, the
Cartagena Commitment, Agenda 21 and the United Nations
New Agenda for the Development of Africa in the 1990s,
have been approved by the international community. Those
commitments constitute a solid basis for strengthening global
partnership for development. However, various programmes
could not be implemented, and much still remains to be done
to enhance multilateral cooperation.
Forty-eighth session - 7 October l993 19
Like many developing countries, Suriname has a serious
shortage of external funds for its development process,
despite its relative wealth of mineralogical and biological
resources.
Certainly, we have succeeded, through maximum
mobilization of our national forces, in coping with the
political crisis that dominated the country in the 1980s, and
Suriname has been able to join the countries of Latin
America and the Caribbean that have managed to give
meaning to the process of democratization. It is our joint
responsibility to see that this momentum is preserved and
that the euphoria of the victory of democracy over
dictatorship, particularly in our region, does not have adverse
effects.
Without broad-based development in our countries we
shall not be able to provide democracy with a sound basis.
For the democratic ideal is not an isolated political
phenomenon, but one that is closely interwoven with the
whole of the social and economic reality in our part of the
world.
Without alleviation of the pressing debt burden, without
an appropriate recompense for our most important export
products, without credit facilities for the necessary
production inputs, without an expansion of export
possibilities and without the financial support of the richer
countries, endeavours to realize a stable democratic
constitutional State will prove to be in vain. We have
noticed - not without concern - that in their attitudes towards
developing countries some developed countries ignore the
specific circumstances of those countries, which have fallen
seriously behind in their development.
The political crisis which Suriname went through in the
1980s, and Suriname’s related isolation from the important
donors, caused a serious decline in the economic
development of the country, which was further aggravated
by the drastic reduction of the country’s income from its
main export products - more specifically, alumina and
aluminium.
In order to meet the resulting financial, economic and
monetary crisis, we drafted a structural adjustment
programme, which is now being implemented. We are
aware that, despite the many theories and analyses in this
field, there exists no blueprint for the resolution of economic
crises that can be applied smoothly inasmuch as the object
of adjustment is a very complex reality.
My Government is also aware that achieving economic
recovery and furthering development while at the same time
safeguarding political stability is no easy task and must be
approached quite prudently. It is a process which will entail
increased poverty, and can lead to a serious disruption of
social life in the short term. Unfortunately, the divergent
views held by Suriname’s authorities and by the donors on
the proper way to implement the adjustment programme puts
great pressure on the space necessary for a policy which
focuses primarily on the well-being of the nation as a whole.
The failure, in many countries, of stringent adjustment
programmes undoubtedly relates to a perspective which fails
to recognize sufficiently the reality of developing countries
at the present time and ignores the real aspirations of
humankind. In such a state of affairs, dialogue between
North and South is difficult and strained. The North itself
has succeeded in developing a number of mechanisms to
solve differences, in which the consistent application of the
principles of equality and mutual respect commands our
attention. Such consistent use of these principles could also,
perhaps, open the way to fruitful dialogue with the South.
In 1992 Suriname and the Kingdom of the Netherlands
signed a Framework Treaty. This Treaty, together with the
1975 Treaty, provides a basic framework for substantial
support from the Kingdom of the Netherlands to the
developmental aspirations of the Republic of Suriname. It
is with pleasure that we can announce here that, within the
framework of these treaties, positive cooperation was
realized last year, which contributed substantially to the
successes in consolidating the restored democracy in
Suriname, strengthening the constitutional State and
protecting human rights, as well as in establishing and
maintaining peace after the end of the armed struggle in the
interior of the country.
However, some questions have been raised as to the
motives for this cooperation in the light of the recent attitude
of the Treaty partner regarding support for the recovery of
our country’s economy.
Despite many efforts on the part of the international
community, the Uruguay Round negotiations of the General
Agreement on Tariffs and Trade (GATT), which could
provide the framework for a comprehensive and sound basis
for future trade relations, are still ongoing. The Government
of Suriname looks forward to an early and balanced
conclusion of the Uruguay Round with a view to promoting
the establishment of a just and equitable multilateral trading
system.
20 General Assembly - Forty-eighth session
Recession in the world economy, stringent budgetary
policies in donor countries, trade problems and domestic
factors in a number of countries have dampened the hope in
many developing countries for a steady flow of development
aid. Concurrently, new claims on external financial
resources are being made, so that allocations for future aid
can further cloud the outlook for multilateral aid. The
general trend at present is a marked increase in contributions
to peace-keeping operations and a clear decline in funds for
operational activities.
The annual peace-keeping budget has increased
fivefold, and is expected to be $3,673,000,000 for 1993,
while voluntary contributions to the United Nations
Development Programme, the United Nations Fund for
Population Activities and the United Nations Children’s
Fund have declined by about 10 per cent. In one of his
reports, the Secretary-General noted that very serious
problems caused by civil unrest and other sources of strife
affect an increasing number of people who are often among
the most vulnerable groups of the population, placing
particularly difficult demands on United Nations operational
activities.
Failure to address issues such as the alleviation of
poverty, underdevelopment, unemployment, illiteracy and the
threat to the environment because of a lack of financial
resources can cause social tensions. This, in turn, can
generate social disintegration and, eventually, the
destabilization of the political system. Hence, an agenda that
tends to reflect mainly international peace and security
problems is not constructive. More and more it is
recognized that favourable economic and social conditions
can help strengthen peace and security. Therefore, we
favour a programme based on a combination of political,
economic and social factors together with global security.
The social crisis of the 1990s may be considered a
result of, inter alia, world-wide growing poverty, particularly
in the developing countries, unemployment and social
upheavals. It is therefore gratifying to note that preparations
are being made for a World Summit for Social Development
in 1995. It is our hope that the core issues of the Summit
directed towards the strengthening of the process of overall
social development will be addressed during the preparatory
process and that agreement can be reached, in a spirit of
consensus, on matters of such vital human importance.
Agenda 21, adopted during the United Nations
Conference on Environment and Development in Rio de
Janeiro, and the subsequent establishment of the Commission
on Sustainable Development, are important guides for the
international community in achieving sustainable
development. UNCED also underscored the need to provide
developing countries with adequate resources and to
acknowledge the urgency of making technology, especially
environmentally sound technology, available to that end.
However, the progress achieved to date in obtaining new and
additional financial resources is disappointing. Hence, we
welcome the Commission’s decision to establish two
working groups to tackle the two issues.
My Government supports a timely and strict
implementation of the Agreement signed by President
Aristide and General Raoul Cedras, containing arrangements
made with a view to reaching a political solution to the
Haitian crisis. The United Nations and the Organization of
American States are playing a major role in implementing
the Agreement reached at Governors Island in New York.
We are deeply distressed by the recent developments in
Haiti, which could jeopardize the return of President
Aristide. We strongly appeal to the military leaders in Haiti
to uphold their promises and to create the atmosphere of
calm required for the full application of the Agreement.
My delegation has always stated that the principles of
the United Nations Charter and the relevant United Nations
resolutions, particularly those of the Security Council,
provide the best concrete basis for the achievement of a
comprehensive, just and durable peace in the Middle East.
We are therefore moved that the State of Israel and the
Palestine Liberation Organization (PLO) have finally started
a negotiating process which could create the conditions for
peace. The Agreement that was mutually recognized and
signed is a courageous step in that direction. We
congratulate both Israel and the PLO on this historic deed
and we appeal to the international community to use this
momentum to bring peace and prosperity to the whole
region.
My delegation welcomes the progress made so far by
the multilateral party negotiating process to a negotiated
settlement and national elections in South Africa. A political
settlement will lead to the end of apartheid and establish a
new, united, non-racial and democratic South Africa. The
destructive character of apartheid has caused so much harm
to the people that it is only fair that in this new era, every
effort must be made to overcome social and economic
disparities so that peace and stability can be established. We
therefore expect the international community to fully and
generously support the new South African Government with
assistance for the reconstruction and development of the
nation.
Forty-eighth session - 7 October l993 21
Like many others in the world, my country is troubled
by the continuing horrifying events taking place in Angola
and in Bosnia and Herzegovina. We cannot let the suffering
and degradation continue. The bloodshed, hatred and
hostilities must end now, for the people concerned have the
right to live in peace.
World-wide drug abuse and trafficking remain a matter
of deep concern, not only in our region but in the world as
a whole. Despite measures and strategies geared towards
the elimination of drugs, it is sad to note that drugs can be
obtained for illicit purposes virtually everywhere in the
world. This is, indeed, an unfortunate development, since it
was expected that after the Global Programme of Action was
adopted, together with the Comprehensive Multidisciplinary
Outline of Future Activities in Drug Abuse Control, the
situation would improve substantially. We thus support the
view that efforts against drug abuse and trafficking must
continue in a balanced and concerted manner.
The end of the East-West confrontation has resulted in
a slowdown of the arms race and reduced the threat of
armed conflict. We regret to observe, however, that the
spread of conventional arms continues to take on a
dangerous magnitude, while at the same time armed
conflicts are increasing, causing the tragic loss of numerous
innocent human lives. Ongoing conflicts have already
resulted in more than 100 million refugees world wide, 30
million displaced persons and hundreds of millions of
unexploded mines. It is time to recognize that trade in
conventional arms should be drastically curbed.
In the context of global security, the question of the
non-proliferation of weapons of mass destruction continues
to be an important one. My delegation is in favour of a
universally applicable and internationally verifiable
comprehensive test-ban treaty. Such a treaty would
strengthen international security and would represent a
further step towards nuclear disarmament.
The set of principles contained in the report of the
Secretary-General "An Agenda for Peace" provides a
comprehensive framework for the maintenance of interna-
tional peace and security. My delegation follows with keen
interest the activities of the United Nations in the fields of
preventive diplomacy, peace-keeping and post-conflict
peace-building. We are aware that at present some 70 areas
of conflict or potential conflict exist throughout the world.
In this respect, we welcome the involvement of regional
organizations that can render valuable assistance in the
maintenance of international peace and security, including
the peaceful settlement of disputes.
According to the Charter of the United Nations,
Member States have entrusted to the Security Council the
primary responsibility for the maintenance of international
peace and security. The balance of political and economic
power in today’s world has drastically changed.
Consequently, the premise that brought about the structure
of the Security Council is no longer valid. The general
debate last year on the issue of equitable representation and
an increase in membership of the Security Council, which
led to the adoption of resolution 47/62, can, it is hoped,
contribute to a more equitable geographical representation
in the Council and to enhancing the democratization process
of the work of the Council by making its deliberations more
transparent.
The expectations in the developing world that the
post-cold-war era would create new development
perspectives have not yet materialized. However, the
increasing pauperization of large parts of the world demands
the taking of urgent and decisive action to offer those people
prospects for change and improvement in their daily living
conditions. To this end, our Organization will have to
strengthen its prominent role as a factor for development and
will have to make the appropriate mechanisms effectively
operational.
It is important for all Member States to provide the
United Nations with legitimate room for that purpose.
Suriname will, to the extent possible, make its contribution.
